COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 TEHINA MARIE ALCALA,                                             No. 08-11-00019-CV
                                                  §
                    Appellant,                                      Appeal from the
                                                  §
 v.                                                                17th District Court
                                                  §
 OLD AMERICAN COUNTY MUTUAL                                     of Tarrant County, Texas
 FIRE INSURANCE COMPANY,                          §
                                                                 (TC# 017-233389-08)
                    Appellee.                     §

                                  MEMORANDUM OPINION

       The clerk’s record for this appeal was due on January 23, 2011. The district clerk notified

the clerk of this Court that Appellant failed to pay for the record. Consequently, the clerk’s record

has not been filed. On January 27, 2011, the clerk of this Court notified the parties that the Court

intended to dismiss the appeal for want of prosecution unless they showed grounds within ten days

for continuing the appeal. The notice advised the parties that if no response was received, the appeal

could be dismissed without further notice. No one has responded to the notice.

       When the clerk’s record is not filed because the appellant failed to pay for it, we may dismiss

the appeal for want of prosecution, unless the appellant cures the deficiency or shows that she is

entitled to proceed without payment of costs. TEX . R. APP . P. 37.3(b). Appellant has been notified

of the deficiency, but has neither cured it nor shown her entitlement to proceed without payment of

costs. Accordingly, we dismiss the appeal for want of prosecution.


                                               GUADALUPE RIVERA, Justice
February 23, 2011

Before Chew, C.J., McClure, and Rivera, JJ.